Title: From George Washington to Jean-Baptiste Ternant, 26 March 1778
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de



Sir
Head quarters [Valley Forge] 26 March 1778.

I was favoured with your letter (without date) yesterday.
As you seem to have take it for granted that your Services are rejected,

and intimate an inconsistency in my not discouraging from the beginning; the application made in your behalf—it is incumbent upon me to assure you, that I have not given up the idea of your becoming one of the subinspectors, on the terms expressed in my last letter and acceded to by you—and consequently that the want of consistency depends upon your interpretation of some parts of my conduct towards you.
I will not however conceal from you, that foreseeing some difficulties in the way—I declined announcing your appointment precipitately and before the other Subinspectors were chosen—that the whole might be declared at the same time—Having now in my own mind fixed upon these Gentlemen, tho all of them are not in Camp—I have not the smallest objection to your entering upon the duties of the Office as I am persuaded it will afford much relief to Baron Steuben, and benefit the Service. I am Sir Your most obedt Servt.
